                                                                                     Case 2:20-cv-01243-APG-BNW Document 13 Filed 07/20/20 Page 1 of 3



                                                                                 1 Janice M. Michaels
                                                                                   Nevada Bar No. 6062
                                                                                 2 Analise N. M. Tilton
                                                                                   Nevada Bar No. 13185
                                                                                 3 Jacquelyn N. Witt
                                                                                   Nevada Bar No. 14648
                                                                                 4 Wood, Smith, Henning & Berman LLP
                                                                                   2881 Business Park Court, Suite 200
                                                                                 5 Las Vegas, Nevada 89128-9020
                                                                                   Telephone: 702 251 4100
                                                                                 6 Facsimile: 702 251 5405

                                                                                 7 Attorneys for Defendants, Rasier, LLC
                                                                                   (erroneously named Rasier, LLC d/b/a Uber) and
                                                                                 8 Uber Technologies, Inc. (erroneously named
                                                                                   Uber Technologies, Inc. d/b/a Uber)
                                                                                 9
                                                                                                               UNITED STATES DISTRICT COURT
                                                                                10
                                                                                                         DISTRICT OF NEVADA, SOUTHERN DIVISION
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                   LISA MARIE BONARIRGO, an Individual,           Case No. 2:20-cv-01243-APG-BNW
                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                                  Plaintiff,                      STIPULATION AND ORDER TO
                                                                                13                                                REMAND TO STATE COURT
                                                Attorneys at Law




                                                                                          v.
                                                                                14
                                                                                   RASIER, LLC d/b/a UBER, a foreign
                                                                                15 corporation; UBER TECHNOLOGIES, INC.
                                                                                   d/b/a UBER, a foreign corporation; DOES
                                                                                16 DRIVERS 1-XX, inclusive; and ROE
                                                                                   CORPORATIONS I-XX, inclusive,
                                                                                17
                                                                                                  Defendants.
                                                                                18
                                                                                19

                                                                                20            COME NOW DEFENDANTS, RASIER, LLC AND UBER TECHNOLOGIES, INC.
                                                                                21 (hereinafter "Defendants"), and PLAINTIFF, LISA MARIE BONARIRGO (hereinafter "Plaintiff") by

                                                                                22 and through their respective counsel and present the following to the Court:

                                                                                23            1.        Plaintiff filed the instant action in the Eighth Judicial District Court for the County of
                                                                                24 Clark, State of Nevada on May 27, 2020.

                                                                                25            2.        Defendants filed a Notice of Removal and associated documents on or about July 2,
                                                                                26 2020. Defendants based removal on diversity jurisdiction pursuant to 28 U.S.C. § 1332.
                                                                                27            3.        Plaintiff notified Defendant that she is working to substitute the name for Doe Driver
                                                                                28 who she alleges is a resident of Clark County, Nevada.

                                                                                     15066721.1:11009-0503                                          Case No. 2:20-cv-01243-APG-BNW
                                                                                                              STIPULATION AND ORDER TO REMAND TO STATE COURT
                                                                                     Case 2:20-cv-01243-APG-BNW Document 13 Filed 07/20/20 Page 2 of 3



                                                                                 1             4.       In light thereof, the parties hereby stipulate to the remand of the instant matter to

                                                                                 2 Department II of the Eighth Judicial District Court for the County of Clark, State of Nevada, where

                                                                                 3 said matter is known as Case No. A-20-815534-C.

                                                                                 4 DATED: July 17, 2020                            WOOD, SMITH, HENNING & BERMAN LLP

                                                                                 5

                                                                                 6
                                                                                                                                   By:         /s/ Analise Tilton
                                                                                 7                                                        ANALISE N. M. TILTON
                                                                                                                                          JACQUELYN N. WITT
                                                                                 8                                                       Attorneys for Defendants, Rasier, LLC
                                                                                                                                         (erroneously named Rasier, LLC d/b/a Uber)
                                                                                 9
                                                                                                                                         and Uber Technologies, Inc. (erroneously
                                                                                10                                                       named Uber Technologies, Inc. d/b/a Uber)

                                                                                11 DATED: July 17, 2020                            MAINOR WIRTH, LLP
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13                                                 By:        /s/ Taelor S. Evans
                                                Attorneys at Law




                                                                                14                                                       ASH MARIE GANIER
                                                                                                                                         TAELOR S. EVANS
                                                                                15                                                       Attorneys for Plaintiff Lisa Marie Bonarirgo
                                                                                16 / / /

                                                                                17 / / /

                                                                                18 / / /
                                                                                19 / / /

                                                                                20 / / /

                                                                                21 / / /

                                                                                22 / / /

                                                                                23 / / /

                                                                                24 / / /

                                                                                25 / / /

                                                                                26 / / /
                                                                                27 / / /

                                                                                28 / / /

                                                                                     15066721.1:11009-0503                          -2-             Case No. 2:20-cv-01243-APG-BNW
                                                                                                              STIPULATION AND ORDER TO REMAND TO STATE COURT
                                                                                     Case 2:20-cv-01243-APG-BNW Document 13 Filed 07/20/20 Page 3 of 3



                                                                                 1                                                  ORDER
                                                                                 2            It is hereby ORDERED that the instant matter be REMANDED to Department II of the Eighth

                                                                                 3 Judicial District Court for the County of Clark, State of Nevada, where said matter is known as A-20-

                                                                                 4
                                                                                     815534-C.
                                                                                 5
                                                                                              Dated:
                                                                                              Dated   July
                                                                                                    this   20, day
                                                                                                         _____ 2020.
                                                                                                                   of July, 2020.
                                                                                 6

                                                                                 7
                                                                                                                           _______________________________________
                                                                                 8
                                                                                                                           UNITED
                                                                                                                           UNITED STATES
                                                                                                                                   STATES DISTRICT    COURT JUDGE
                                                                                                                                            DISTRICT JUDGE
                                                                                 9

                                                                                10

                                                                                11 Submitted by:
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12 DATED: July 17, 2020                         WOOD, SMITH, HENNING & BERMAN LLP
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13
                                                Attorneys at Law




                                                                                14                                              By:         /s/ Analise Tilton
                                                                                15                                                    ANALISE N. M. TILTON
                                                                                                                                      JACQUELYN N. WITT
                                                                                16                                                    Attorneys for Defendants, Rasier, LLC
                                                                                                                                      (erroneously named Rasier, LLC d/b/a Uber)
                                                                                17                                                    and Uber Technologies, Inc. (erroneously
                                                                                                                                      named Uber Technologies, Inc. d/b/a Uber)
                                                                                18
                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27

                                                                                28

                                                                                     15066721.1:11009-0503                         -3-             Case No. 2:20-cv-01243-APG-BNW
                                                                                                             STIPULATION AND ORDER TO REMAND TO STATE COURT
